DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear “a node” being referred to, the first node, second node, third node or totally different node?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2014/0341023 (Kim, et al).
Kim, et al discloses a method performed by a third node for controlling a packet transmission for a split bearer connected to a first node and a second node in a wireless communication system (paragraph 49, figure 2, #210, 220, 230 can be the third node).   The method comprising obtaining information related to a buffer state for each of the first node and the second node (Abstract, paragraphs 20-24, 52, 65, etc.).   Determining a packet arrival time at a terminal through each of the first node and the second node, based on the information related to the buffer state for each of the first node and the second node (paragraphs 102, 103, 115, table 2, claim 3).  
Preamble limits the invention if it recites essential structure or steps, or if it is “necessary to give life, meaning, and vitality” to the claim.  Generally, the preamble does not limit the claims. The preamble is ordinarily seen as an introductory phrase to set the stage, but not actually spelling out or defining any of the actual elements of the invention.  The transition phrase – most commonly “comprising” — signals that the body is coming next.  Finally, the body itself is the heart of a patent claim because it spells out the scope of the invention – its metes and bounds. See In re Wertheim, 541 F.2d 257 (CCPA 1976).
Regarding claim 11, note figure 10, #1000, 1002.



.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0341023 (Kim, et al) in view of Ericsson, “End to End Flow Control in Multi-hop IAB Networks.”
Kim, et al reveals claim 7, a method performed by a first node in a wireless communication system (paragraphs 49, figure 1, #210, 220, 230 can be the first node).  The method comprising generating information related to a buffer state based on an average packet throughput (paragraphs 19, 51, 58).  Transmitting the generated information related to the buffer state to a third node controlling a packet transmission to the first node and a second node (paragraphs 51 and 52, figure 2) and transmitting a packet to a terminal if the packet is received from the third node, wherein the information related to the buffer state is used for the third node to determine a packet arrival time at the terminal through the first node (Abstract, paragraphs 20-24, 52, 65, etc.).  The packet is received if the first node is selected by the third node based on a comparison of the packet arrival time corresponding to the first node with a packet arrival time corresponding to the second node (paragraphs 102, 103, Kim, et al does not disclose a spilt bearer connection between nodes.  Ericsson teaches the use of a spilt bearer connection between nodes for the purpose of flow control for the downlink data congestion problems, note section 2.1.  Hence, it would have been to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a spilt bearer connection between nodes for the purpose of flow control for the downlink data congestion problems, as taught by Ericsson in the method performed by a first node in a wireless communication system of Kim, et al in order to handle downlink data congestion problem by a parent node or the with feedback reporting from the congested nodes.
Under the broadest reasonable interpretation standard, the conditional “if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has effect. Without condition X, feature Y may be dormant or have no effect. It was not necessary for the Examiner to show that both paths of a conditional limitation were anticipated or obvious over prior art. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).  Conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
Regarding claim 17, note figure 10, #1000, 1002 in Kim, et al.
	
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0341023 (Kim, et al) in view of United States Patent Application Publication 2016/0142934 (Ahmadzadeh, et al).
Kim, et al discloses all subject matter, note the above paragraphs, except for comparing the remaining data corresponding to each of the first node and the second node with a size of the packet.  Ahmadzadeh, et al teaches the use of comparing the remaining data corresponding to each nodes with a size of the packet for the purpose of determine a content size of an uncompressed buffer and a content size of a compressed buffer, note Abstract, paragraphs 8, 10, 15, etc.  
Ahmadzadeh, et al in the method performed by a third node in a wireless communication system of Kim, et al in order to receive an acknowledgement (ACK) indicating a successfully received packet.
Under the broadest reasonable interpretation standard, the conditional “if” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “If” conditions are not limitations against which prior art must be found because the step or function only occurs “if” the answer is positive.  A conditional limitation is a optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “if” condition would not be invoked, and such, the 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0341023 (Kim, et al) in view of United States Patent Application Publication 2005/0008011 (Georgiou, et al).



Kim, et al discloses all subject matter, note the above paragraphs, except for information related to the buffer state of each of the first node and the second node comprises information on an available buffer size at each of the first node and the second node, and wherein the information on the available buffer size is determined based on a reference buffer size for buffering data at each of the first node and the second node to secure an average packet throughput of each of the first node and the second node, and packet data waiting for a transmission at each of the first node and the second node.  Georgiou, et al teaches the use of information related to the buffer state of nodes comprises information on an available buffer size at each of the nodes, and wherein the information on the available buffer size is determined based on a reference buffer size for buffering data at each nodes to secure an average packet throughput of each of the nodes, and packet data waiting for a transmission at each of the nodes for the purpose of reallocate buffer memory in a network device, paragraphs 25, 28, 30, et al, figure 1A and 2B.  

Georgiou, et al, in the method performed by a third node in a wireless communication system of Kim, et al in order to trigger a reallocation of memory when the number of occupied buffers in either buffer pool crosses a threshold.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 8-10, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 6, 13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or make obvious the claimed selecting a node corresponding to the shorter of the packet arrival time of the packet arrival time corresponding to the first node and the packet arrival time corresponding to the second node as a node to transmit the packet in combination with the method performed by a third node for controlling a packet transmission for a split bearer connected to a first node and a second node in a wireless communication system.  The method comprising obtaining information related to a buffer state for each of the first node and the second node. Determining a packet arrival time at a terminal through each of the first node and the second node, based on the information related to the buffer state for each of the first node and the second node.  Selecting one of the first node and the second node based on a comparison of a packet arrival time corresponding to the first node with a packet arrival time corresponding to the second node and transmitting a packet to the terminal through the selected node.
.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645